DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, The claim requires the rotating component to have an inner face that is securable to an outer face of a shaft and requires the system to be assembled. However, claim 1 also requires the inner face of the rotating component to have a smaller diameter than the outer face of the shaft. In its current state and in the claim structure, the entire system is assembled, so the claim would require the rotating component diameter which is mounted around the shaft diameter to be less than the shaft diameter. This is not possible in the physical state that the claim is claimed, as when assembled in order for the rotating component to be physically mounted on the shaft diameter at the contact point the diameter of the rotating component must be either greater than or equal to the diameter of the shaft. It is understood that it’s possible for the two components to have the diameter claimed in their unassembled steady state cooled structures and then have one heated to fit on the other, however this is not claimed in the claim structure and that cannot be assumed in the claim. In order to expedite examination the examiner is treating the claim as if the two diameters are equal or the outer item being slightly larger in the assembled state, as it is physically impossible for the claim language to be possible in the assembled state with the two contact surfaces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morreale (US 20150097342) in view of Deo (US 20120003080).
Regarding claim 1, Morreale discloses A labyrinth seal (Figure 2, item 14), comprising: rotating (Figure 2, item 2) and static components (Figure 2, item 7) rotatable relative to one another relative to a central axis, the rotating component securable to a shaft via a tight fit engagement at an engagement location on the rotating component (Figure 4 shows an engagement location at item 28. Figure 4 is the embodiment being relied upon here but figure 2 is being referenced because of its completeness in displaying the system. All of the items cited in figure 2 are also shown in figure 4, figure 2 simply provides the best references to point to), the tight fit engagement created by a diameter of an inner face of the rotating component being smaller than a diameter of an outer face of the shaft at the engagement location, a radial contact defined between the inner face and the outer face (as described above, the claim is being interpreted in such a way that the diameters are equal. Figure 4 shows direct contact of radial faces between 28 and the shaft and par. 0038 describes that the tongue is fixed to the shaft at this point and item 28 shows no gap, meaning the diameters are equal or slightly larger in this assembly), the static component securable to a housing (Figure 2 shows the static component 7 secured to item 3); teeth protruding from one of the rotating and static components (Figure 2, items 14) towards a seal land defined by the other one of the rotating and static components (Figure 2, item 17); and clearances between the teeth and the seal land (Figure 2 shows that clearances exist for all of the teeth). However, Morreale does not explicitly disclose that a first clearance of the clearances greater than a second clearance of the clearances, the first clearance located closer to the engagement location of the rotating component than the second clearance.
Morreale and Deo are analogous prior art because both describe labyrinth seals used in gas turbine engines. Deo teaches a first clearance (Figure 5, item 82) that is greater than a second clearance of the clearances (Figure 5, item 84). Both the embodiment of Figure 5 of Deo and the system of Morreale provide the labyrinth teeth on the rotating component of the system along with providing space above the seal land (which is abradable in both systems), meaning that for both systems the seal land would be capable of flexure. Because of these similarities, the labyrinth seal teeth of Deo would provide predictable results in the system of Morreale. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the labyrinth seal of Deo for the seal of Morreale because simple substitution of one known element for another is obvious to provide predictable results. See MPEP 2143(I)(B). Morreale Figure 2 shows airflow (near item 16) passing from right to left through the seal 12 before turning up and back to the right around item 16. This means that the right side of the seal 14 is the upstream side of the seal and the left side is the downstream side of the seal. Deo describes in Paragraph 0033 that the clearance is greatest at the upstream side of the seal, which is defined as item 70. This means that the seal clearance and labyrinth structure of Deo would have the greatest clearance at the upstream end (which is shown above to be at the right end of the seal of Morreale, which is adjacent the engagement location).
Regarding claim 2, Morreale in view of Deo teaches that a portion of the rotating component is cantilevered from the engagement location (Figure 4 shows that the left end of the seal (13) is cantilevered from item 28).
Regarding claim 3, Morreale in view of Deo teaches that the first clearance is aligned with the engagement location (Morreale Figure 4 shows the right end tooth aligns with item 28).
Regarding claim 4, Morreale in view of Deo teaches that the clearances between the teeth and the seal land decrease continuously from the first clearance in a direction away from the engagement location and parallel to the central axis (Deo Figure 5 shows the clearance continuously decreases from one end to the other).
Regarding claim 5, Morreale in view of Deo teaches that the first clearance is defined between a first tooth of the teeth and the seal land and wherein the second clearance is defined between a second tooth the teeth and the seal land, a length of the first tooth less than that of the second tooth (Deo Figure 5 shows the length of the tooth with the greatest clearance (at item 82) being less than the length of the tooth with less clearance (at item 84)).
Regarding claim 6, Morreale in view of Deo teaches that the teeth protrude from a face of the one of the rotating and static components, a distance between the seal land and the face decreasing from the engagement location and away therefrom (Deo Figure 5 from item 82 to item 84 shows a continuous decrease of clearance).
Regarding claim 9, Morreale in view of Deo teaches that the seal land slopes toward the one of the rotating and static components (Figure 4, item 16 shows a slope of the seal land at the left end).
Regarding claim 11, Morreale discloses A gas turbine engine (Par. 0001), comprising: a shaft rotatable about a central axis (Figure 2, item 2); a housing (Figure 2, item 3); and at least one bearing located radially between the shaft and the housing (Figure 3, item 22), the at least one bearing contained within a bearing cavity (Figure 2, item 11); and a labyrinth seal for sealing the bearing cavity from an environment outside of the bearing cavity (Figure 2, item 14), the labyrinth seal including a seal runner secured to the shaft via a tight fit engagement between the shaft and an engagement location of the seal runner (Figure 4 shows an engagement location at item 28. Figure 4 is the embodiment being relied upon here but figure 2 is being referenced because of its completeness in displaying the system. All of the items cited in figure 2 are also shown in figure 4, figure 2 simply provides the best references to point to), a portion of the seal runner being cantilevered from the engagement location and free of contact with the shaft (Figure 4 shows an overhang at the left edge of the seal exactly at item 13 of the figure which is cantilevered from the engagement location and free of contact with the shaft), and a seal stator defined by the housing (Figure 4, item 16), teeth extending from one of the seal runner and the seal stator toward a seal land defined by the other of the seal runner and the seal stator (Figure 4, item 8), the teeth spaced apart from the seal land by clearances (Figure 4 shows clearances between the teeth and the seal land). However, Morreale does not explicitly disclose that a first clearance of the clearances greater than a second clearance of the clearances, the first clearance located closer to the bearing cavity than the second clearance.
Morreale and Deo are analogous prior art because both describe labyrinth seals used in gas turbine engines. Deo teaches a first clearance (Figure 5, item 82) that is greater than a second clearance of the clearances (Figure 5, item 84). Both the embodiment of Figure 5 of Deo and the system of Morreale provide the labyrinth teeth on the rotating component of the system along with providing space above the seal land (which is abradable in both systems), meaning that for both systems the seal land would be capable of flexure. Because of these similarities, the labyrinth seal teeth of Deo would provide predictable results in the system of Morreale. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the labyrinth seal of Deo for the seal of Morreale because simple substitution of one known element for another is obvious to provide predictable results. See MPEP 2143(I)(B). Morreale Figure 2 shows airflow (near item 16) passing from right to left through the seal 12 before turning up and back to the right around item 16. This means that the right side of the seal 14 is the upstream side of the seal and the left side is the downstream side of the seal. Deo describes in Paragraph 0033 that the clearance is greatest at the upstream side of the seal, which is defined as item 70. This means that the seal clearance and labyrinth structure of Deo would have the greatest clearance at the upstream end (which is shown above to be at the right end of the seal of Morreale, which is closest to the bearing cavity).
Regarding claim 12, Morreale in view of Deo teaches that the seal land slopes toward the one of the rotating and static components (Figure 4, item 16 shows a slope of the seal land at the left end).
Regarding claim 13, Morreale in view of Deo teaches that the first clearance is closer to the engagement location than the second clearance (as the first clearance is on the right end of the labyrinth, it is closest to the engagement location).
Regarding claim 15, Morreale in view of Deo teaches that the clearances between the teeth and the seal land decrease continuously from the first clearance in a direction away from the bearing cavity and parallel to the central axis (Deo Figure 5 shows the clearance continuously decreases from one end to the other).
Regarding claim 16, Morreale in view of Deo teaches that the first clearance is defined between a first tooth of the teeth and the seal land and wherein the second clearance is defined between a second tooth the teeth and the seal land, a length of the first tooth less than that of the second tooth (Deo Figure 5 shows the length of the tooth with the greatest clearance (at item 82) being less than the length of the tooth with less clearance (at item 84)).
Regarding claim 17, Morreale in view of Deo teaches that the teeth protrude from a face of the one of the rotating and static components, a distance between the seal land and the face decreasing from the engagement location and away therefrom (Deo Figure 5 from item 82 to item 84 shows a continuous decrease of clearance).
Regarding claim 19, Morreale discloses A labyrinth seal (Figure 4, item 8), comprising: first and second components rotatable relative to one another relative to the central axis (Figure 1 item 2 shows the rotating shaft with a seal and Figure 1 item 3 shows the full stationary portion) the first component securable to one of a shaft and a housing of a gas turbine engine (Figure 4 shows the seal connected to a shaft 2), the first component having a first face (Figure 4, the bottom side of item 8) and an opposed second face (Figure 4, item 8), teeth protruding from the second face and away from the first face (Figure 2, item 14), a portion of the first face having a diameter different than that of the one of the shaft and the housing such that the seal component is securable to the one of the shaft and the housing via a tight fit engagement at the portion (Figure 4 shows the engagement portion matching the size of the shaft around it, which presents a different diameter, as one is located radially inner or outer the other) the tight fit engagement consisting of a radial contact between the first face of the first component and the one of the shaft and the housing (Figure 4, item 28 shows contact between an inner surface of the seal portion and an outer surface of the shaft portion which defines the tight fit) However, Morreale does not explicitly disclose that a distance between a tip of one of the teeth and the central axis different than a distance between a tip of another one of the teeth and the central axis, the one of the teeth closer to the portion of the first face than the other one of the teeth.
Morreale and Deo are analogous prior art because both describe labyrinth seals used in gas turbine engines. Deo teaches a first clearance (Figure 5, item 82) that is greater than a second clearance of the clearances (Figure 5, item 84). Both the embodiment of Figure 5 of Deo and the system of Morreale provide the labyrinth teeth on the rotating component of the system along with providing space above the seal land (which is abradable in both systems), meaning that for both systems the seal land would be capable of flexure. Because of these similarities, the labyrinth seal teeth of Deo would provide predictable results in the system of Morreale. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the labyrinth seal of Deo for the seal of Morreale because simple substitution of one known element for another is obvious to provide predictable results. See MPEP 2143(I)(B). Morreale Figure 2 shows airflow (near item 16) passing from right to left through the seal 12 before turning up and back to the right around item 16. This means that the right side of the seal 14 is the upstream side of the seal and the left side is the downstream side of the seal. Deo describes in Paragraph 0033 that the clearance is greatest at the upstream side of the seal, which is defined as item 70. This means that the seal clearance and labyrinth structure of Deo would have the greatest clearance at the upstream end (which is shown above to be at the right end of the seal of Morreale, which is adjacent the engagement location).
Regarding claim 20, Morreale in view of Deo teaches a length of the one of the teeth is different than the length of the other one of the teeth (Deo Figure 5 shows the teeth having different lengths).
Regarding claim 21, Morreale in view of Deo teaches a portion of the seal runner is cantilevered from the engagement location and free of contact from the one of the shaft and the housing (Figure 4 shows an overhang at the left edge of the seal exactly at item 13 of the figure which is cantilevered from the engagement location and free of contact with the shaft).

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morreale (US 20150097342) in view of MirzaMoghadam (US 20190153884).
Regarding claim 1, Morreale discloses A labyrinth seal (Figure 2, item 14), comprising: rotating (Figure 2, item 2) and static components (Figure 2, item 7) rotatable relative to one another relative to a central axis, the rotating component securable to a shaft via a tight fit engagement at an engagement location on the rotating component (Figure 4 shows an engagement location at item 28. Figure 4 is the embodiment being relied upon here but figure 2 is being referenced because of its completeness in displaying the system. All of the items cited in figure 2 are also shown in figure 4, figure 2 simply provides the best references to point to), the tight fit engagement created by a diameter of an inner face of the rotating component being smaller than a diameter of an outer face of the shaft at the engagement location, a radial contact defined between the inner face and the outer face (as described above, the claim is being interpreted in such a way that the diameters are equal. Figure 4 shows direct contact of radial faces between 28 and the shaft and par. 0038 describes that the tongue is fixed to the shaft at this point and item 28 shows no gap, meaning the diameters are equal or slightly larger in this assembly), the static component securable to a housing (Figure 2 shows the static component 7 secured to item 3); teeth protruding from one of the rotating and static components (Figure 2, items 14) towards a seal land defined by the other one of the rotating and static components (Figure 2, item 17); and clearances between the teeth and the seal land (Figure 2 shows that clearances exist for all of the teeth). However, Morreale does not explicitly disclose that a first clearance of the clearances greater than a second clearance of the clearances, the first clearance located closer to the engagement location of the rotating component than the second clearance.
Morreale and MirzaMoghadam are analogous prior art because both describe labyrinth seals used in gas turbine engines. MirzaMoghadam teaches a first clearance (Figure 3, item DR1) that is greater than a second clearance of the clearances (Figure 3, item DR2). Both the embodiment of Figure 3 of MirzaMoghadam and the system of Morreale provide the labyrinth teeth on the rotating component of the system along with providing space above the seal land (which is abradable in both systems), meaning that for both systems the seal land would be capable of flexure. Because of these similarities, the labyrinth seal teeth of MirzaMoghadam would provide predictable results in the system of Morreale. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the labyrinth seal of MirzaMoghadam for the seal of Morreale because simple substitution of one known element for another is obvious to provide predictable results. See MPEP 2143(I)(B). Morreale Figure 2 shows airflow (near item 16) passing from right to left through the seal 12 before turning up and back to the right around item 16. This means that the right side of the seal 14 is the upstream side of the seal and the left side is the downstream side of the seal. Figure 3 of MirzaMoghadam shows the seal tooth with the greater clearance (DR1) being upstream in the flow direction than the seal tooth with the lesser clearance (DR2). This means that the seal clearance and labyrinth structure of MirzaMoghadam would have the greatest clearance at the upstream end (which is shown above to be at the right end of the seal of Morreale, which is adjacent the engagement location).
Regarding claim 8, Morreale in view of MirzaMoghadam teaches that the teeth include a first group of the teeth defining the at least first one of the clearances (Figure 3, items C1 and C3 are a first group of teeth and Paragraph 0036 describes that C3 and C1 are equal) and a second group of the teeth defining the second one of the clearances (Figure 3, items C2 and C4 are a second group of teeth and Paragraph 0038 describes that C4 and C2 are equal, the clearances of the first group of the teeth greater than the clearances of the second group of the teeth (Paragraph 0039 describes that the first group of clearances is about 0.01 inches greater than the second group).

Claims 1, 6-7, 9-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morreale (US 20150097342) in view of Turnquist (US 6045134).
Regarding claim 1, Morreale discloses A labyrinth seal (Figure 2, item 14), comprising: rotating (Figure 2, item 2) and static components (Figure 2, item 7) rotatable relative to one another relative to a central axis, the rotating component securable to a shaft via a tight fit engagement at an engagement location on the rotating component (Figure 4 shows an engagement location at item 28. Figure 4 is the embodiment being relied upon here but figure 2 is being referenced because of its completeness in displaying the system. All of the items cited in figure 2 are also shown in figure 4, figure 2 simply provides the best references to point to), the tight fit engagement created by a diameter of an inner face of the rotating component being smaller than a diameter of an outer face of the shaft at the engagement location, a radial contact defined between the inner face and the outer face (as described above, the claim is being interpreted in such a way that the diameters are equal. Figure 4 shows direct contact of radial faces between 28 and the shaft and par. 0038 describes that the tongue is fixed to the shaft at this point and item 28 shows no gap, meaning the diameters are equal or slightly larger in this assembly), the static component securable to a housing (Figure 2 shows the static component 7 secured to item 3); teeth protruding from one of the rotating and static components (Figure 2, items 14) towards a seal land defined by the other one of the rotating and static components (Figure 2, item 17); and clearances between the teeth and the seal land (Figure 2 shows that clearances exist for all of the teeth). However, Morreale does not explicitly disclose that a first clearance of the clearances greater than a second clearance of the clearances, the first clearance located closer to the engagement location of the rotating component than the second clearance.
Morreale and Turnquist are analogous prior art because both describe labyrinth seals used in gas turbine engines. Turnquist teaches a first clearance (Annotated Figure 1, item 100) that is greater than a second clearance of the clearances (Annotated Figure 1, item 101). Because both systems provide labyrinth seal structures for use between rotating and stationary components, the labyrinth seal teeth and opposing land structure of Turnquist would provide predictable results in the system of Morreale. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the labyrinth seal and opposing land structure of Turnquist for the seal of Morreale because simple substitution of one known element for another is obvious to provide predictable results. See MPEP 2143(I)(B). Morreale Figure 2 shows airflow (near item 16) passing from right to left through the seal 12 before turning up and back to the right around item 16. This means that the right side of the seal 14 is the upstream side of the seal and the left side is the downstream side of the seal. Column 4, lines 1-18 of Turnquist describe that the fluid flows through the seal from the high pressure area 16 to the low pressure area 18, meaning that the right side of Figure 1 is the upstream side of the flow and the left side of Figure 1 is the downstream side of the flow. Annotated Figure 1 of Turnquist shows the seal tooth with the greater clearance (100) being upstream in the flow direction than the seal tooth with the lesser clearance (101). This means that the seal clearance and labyrinth structure of Turnquist would have the greatest clearance at the upstream end (which is shown above to be at the right end of the seal of Morreale, which is adjacent the engagement location).

    PNG
    media_image1.png
    675
    821
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 6, Morreale in view of Turnquist teaches that the teeth protrude from a face of the one of the rotating and static components, a distance between the seal land and the face decreasing from the engagement location and away therefrom (Turnquist Annotated Figure 1 shows the clearance decreasing from item 100 to 101, meaning it decreases from the engagement portion and away therefrom. The limitations do not require the clearance to decrease along the entirety of the seal land).
Regarding claim 7, Morreale in view of Turnquist teaches that the first clearance is defined between a first tooth of the teeth and the seal land (Turnquist Annotated Figure 1, item 100) and the second clearance is defined between a second tooth of the teeth and the seal land (Annotated Figure 2, item 101) a length of the first tooth equal to that of the second tooth (Annotated Figure 1 shows the lengths of both teeth being equal).
Regarding claim 9, Morreale in view of Turnquist teaches that the seal land slopes toward the one of the rotating and static components (Figure 4, item 16 shows a slope of the seal land at the left end).
Regarding claim 10, Morreale in view of Turnquist teaches that each of the teeth have the same length (Annotated Figure 1, items 100 and 101 show both teeth having the same length. The limitations do not specifically require every tooth on the seal structure itself to have identical lengths, just the ones discussed in the rejections).
Regarding claim 11, Morreale discloses A gas turbine engine (Par. 0001), comprising: a shaft rotatable about a central axis (Figure 2, item 2); a housing (Figure 2, item 3); and at least one bearing located radially between the shaft and the housing (Figure 3, item 22), the at least one bearing contained within a bearing cavity (Figure 2, item 11); and a labyrinth seal for sealing the bearing cavity from an environment outside of the bearing cavity (Figure 2, item 14), the labyrinth seal including a seal runner secured to the shaft via a tight fit engagement between the shaft and an engagement location of the seal runner (Figure 4 shows an engagement location at item 28. Figure 4 is the embodiment being relied upon here but figure 2 is being referenced because of its completeness in displaying the system. All of the items cited in figure 2 are also shown in figure 4, figure 2 simply provides the best references to point to), a portion of the seal runner being cantilevered from the engagement location and free of contact with the shaft (Figure 4 shows an overhang at the left edge of the seal exactly at item 13 of the figure which is cantilevered from the engagement location and free of contact with the shaft), and a seal stator defined by the housing (Figure 4, item 16), teeth extending from one of the seal runner and the seal stator toward a seal land defined by the other of the seal runner and the seal stator (Figure 4, item 8), the teeth spaced apart from the seal land by clearances (Figure 4 shows clearances between the teeth and the seal land). However, Morreale does not explicitly disclose that a first clearance of the clearances greater than a second clearance of the clearances, the first clearance located closer to the bearing cavity than the second clearance.
Morreale and Turnquist are analogous prior art because both describe labyrinth seals used in gas turbine engines. Turnquist teaches a first clearance (Annotated Figure 1, item 100) that is greater than a second clearance of the clearances (Annotated Figure 1, item 101). Because both systems provide labyrinth seal structures for use between rotating and stationary components, the labyrinth seal teeth and opposing land structure of Turnquist would provide predictable results in the system of Morreale. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the labyrinth seal and opposing land structure of Turnquist for the seal of Morreale because simple substitution of one known element for another is obvious to provide predictable results. See MPEP 2143(I)(B). Morreale Figure 2 shows airflow (near item 16) passing from right to left through the seal 12 before turning up and back to the right around item 16. This means that the right side of the seal 14 is the upstream side of the seal and the left side is the downstream side of the seal. Column 4, lines 1-18 of Turnquist describe that the fluid flows through the seal from the high pressure area 16 to the low pressure area 18, meaning that the right side of Figure 1 is the upstream side of the flow and the left side of Figure 1 is the downstream side of the flow. Annotated Figure 1 of Turnquist shows the seal tooth with the greater clearance (100) being upstream in the flow direction than the seal tooth with the lesser clearance (101). This means that the seal clearance and labyrinth structure of Turnquist would have the greatest clearance at the upstream end (which is shown above to be at the right end of the seal of Morreale, which is adjacent the bearing cavity).

Regarding claim 17, Morreale in view of Turnquist teaches that the teeth protrude from a face of the one of the rotating and static components, a distance between the seal land and the face decreasing from the engagement location and away therefrom (Turnquist Annotated Figure 1 shows the clearance decreasing from item 100 to 101, meaning it decreases from the engagement portion and away therefrom. The limitations do not require the clearance to decrease along the entirety of the seal land).
Regarding claim 18, Morreale in view of Turnquist teaches that the first clearance is defined between a first tooth of the teeth and the seal land (Turnquist Annotated Figure 1, item 100) and the second clearance is defined between a second tooth of the teeth and the seal land (Annotated Figure 2, item 101) a length of the first tooth equal to that of the second tooth (Annotated Figure 1 shows the lengths of both teeth being equal).

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. Regarding claims 1 and 19, the rejections have been updated and the examiner does not agree that the amendments overcome the prior art. Further, see the 112 rejection for claim 1. Regarding claim 11, the applicant claims that the labyrinth seal contacts the shaft for its entire length but the examiner disagrees. Such a limitation was already previously addressed and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745